By the Court,

Hastings, Ch. J.
The proceedings before the court of First Instance appear to have been substantially regular, and if there was error in the court below, it does *33not appear of record. It must be presumed that the court had sufficient evidence to authorize the judgment which it rendered, otherwise few judgments of courts of inferior jurisdiction could be sustained. It is true, as argued by counsel for appellants, that the statute of 28th of February I860, authorizes this court to remand the cause for a new trial or for a more perfect record, but no court ought to award a new trial unless for good cause shown, and we do not think that a cause should be remanded for new trial in the court below, for the reason alone that “ no tangible point is presented for determination,” in the language of the statute.
If the return be incorrect, the appellants can have writs of certiorari and mandamus, and the record can thus be perfected.
The statute of 28th of February was intended to facilitate appeals to this court, and in its effect repeals all former laws in force in this country regulating appeals. It is strictly’- a remedial statute, enlarging the right of appeal, and in its effect removing all obstacles to the prosecution of appeals from the courts therein mentioned. If its provisions were retro-active in their effect, impairing vested rights, they would be repugnant to the principles of the common and civil law, and void. There appearing nothing of record exhibiting error in the proceedings of the court below, the judgment is affirmed.